Citation Nr: 0529336	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-30 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of  
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 determination of the Department of 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines.


FINDINGS OF FACT

The service department has certified that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces during World War II.


CONCLUSION OF LAW

The claimant did not have the requisite service, and 
therefore the appellant is not basically eligible for VA 
benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2003, 
subsequent to the issuance of the rating decision of April 
2003, which is currently on appeal.  The AOJ has therefore 
failed to timely comply with the VCAA's notice requirements.  
Nonetheless, for reasons discussed below, the Board finds 
that this failure is nonprejudicial to the appellant.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical. While the 
notice provided to the appellant in June 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a statement of the case ("SOC") 
was mailed to the appellant in August 2003.  The RO, having 
received evidence from the appellant, mailed her a 
supplemental statement of the case ("SSOC") in November 
2003.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of basic eligibility for VA benefits.  Moreover, the 
appellant was generally advised to submit any additional 
evidence that pertained to the matter, including via SOC and 
SSOC.  Pelegrini, 18 Vet. App. at 121.  

The Board is aware of the Court's recent decision in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005), which held that VA had 
failed to show that a reasonable person could have expected 
to understand from the notice provided that the claimant 
needed to submit evidence that the decedent had valid 
military service, or that the claimant was ineligible for VA 
benefits as a matter of law.  In this case, the RO's August 
2003 statement of the case clearly set forth the requisite 
evidence, as defined in 38 C.F.R. § 3.203 (2005), and 
notified the appellant that there was no legal merit to her 
claim.  Accordingly, the Board finds that the notice 
requirements in this case, as dictated in Pelea, have been 
met.  

The June 2003 letter informed the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA would try to obtain on the claimant's behalf.  The 
RO requested the service department to verify whether the 
veteran had valid military service.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The appellant's claim was for 
death benefits and the appellant did not request that the RO 
obtain any additional evidence.  As such, VA has fulfilled 
its duties the extent possible given the particular 
circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2005).
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2005).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the 
requirements discussed above, VA shall request verification 
of service from the service department.  38 C.F.R. § 3.203(c) 
(2005).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).





Analysis

Initially, in April 1990, the appellant submitted a VA Form 
21-530 Application for Burial Benefits.  In support of her 
claim, she submitted burial receipts, a certified "Register 
of Death," and a statement of funeral cost by Dante Bauzon.  

In July 2002, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
In support of this claim, she submitted an Affidavit of 
Philippine Army Personnel, signed by her deceased husband and 
which indicated that he served as a guerilla with the 
Philippine Army, from May 1945 to December 1945.  The 
appellant also submitted a certification dated June 2002, 
issued by the General Headquarters of the Armed Forces of the 
Philippines, indicating that the appellant served as a 
recognized guerilla Sqdn. C, 1st Bn. Thorps Regt.  The 
appellant also submitted certificates of death for her 
husband, as well as a marriage certificate and medical 
evidence from her husband's treating physician in regards to 
his Pulmonary Tuberculosis.  At that time, because the 
appellant's submitted evidence was not acceptable, the 
National Personnel Records Center (NPRC) certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.   

Once again in December 2002, the appellant submitted a claim 
for survivor death benefits.  In support of this claim, the 
appellant submitted the exact same evidence as that which was 
filed with her December 2002 claim.  In addition, the 
appellant submitted several copies of correspondence with VA 
and the Republic of Philippines, a copy of an extract from 
the USAFIP Area Command dated February 1946, and a joint 
affidavit of Teodoro Daumboy and Feliciana Nino.  In October 
2003 the NPRC once again verified that there was no record of 
the appellant's husband having served under U.S. Armed 
Forces.  

The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 
C.F.R. § 3.203(a)(1).  None of the evidence submitted by the 
appellant was issued by the service department, and is 
therefore unacceptable as evidence of military service with 
the U.S. Armed Forces.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).

In October 2003, the service department verified that there 
was no record of the appellant's husband having served under 
U.S. Armed Forces.  This verification is binding on VA such 
that VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).

Because the appellant has failed to submit acceptable 
evidence from the service department and because the service 
department has certified that the appellant had no service in 
the U.S. Armed Forces in the Philippines, the appellant is 
not basically eligible for VA benefits.  


ORDER

Entitlement to VA benefits is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


